Citation Nr: 0405308	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  99-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability, to include schizophrenia and post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the veteran's application to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disorder to include PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

In May 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge (formerly known as a Member of the Board) 
in Washington, D.C.  At the hearing, the Veteran's Law Judge 
held the record open for 45 days in order to allow the 
veteran time to submit additional evidence.  Subsequent to 
the hearing and within the allotted time period, the veteran 
submitted additional evidence that was accompanied by a 
waiver of RO consideration.  This evidence will be considered 
by the Board in adjudicating his appeal.

To the extent that this appeal is remanded, it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a January 1994 rating decision, the RO denied the 
veteran's application to reopen his claim of service 
connection for a psychiatric disability, other than PTSD; in 
a letter dated in February 1994, the RO notified the veteran 
of its decision and his appellate rights; the veteran did not 
appeal this determination and the decision became final.

3.  In a March 1997 decision, the Board denied the 
appellant's claims of entitlement to service connection for 
PTSD; the appellant was provided notice of the decision and 
of his appellate rights, but he did not file a Notice of 
Appeal, and the decision became final.

4.  In a November 1999 decision, the Board denied the 
appellant's motion to revise or reverse the March 1997 
decision of the Board, which denied service connection for 
PTSD, based on clear and unmistakable error; the appellant 
was provided notice of the decision and of his appellate 
rights, but he did not file a Notice of Appeal, and the 
decision became final.

5.  Evidence added to the record since the January 1994 
rating decision that denied the appellant's application to 
reopen his claim of service connection for a psychiatric 
disability, other that PTSD, is so significant that it must 
be considered in order to fairly decide the merits of the 
case.

6.  Evidence added to the record since the March 1997 Board 
decision that denied the appellant's claim of service 
connection for PTSD is so significant that it must be 
considered in order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's January 1994 decision denying the veteran's 
application to reopen a claim of service connection for a 
psychiatric disability, other than PTSD, is final.  
38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1994). 

2.  The Board's March 1997 decision, which denied the 
appellant's claim of service connection for PTSD, is final.  
38 U.S.C.A. §§ 5108, 7104, 7266 (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1105 (1997).  

3.  Evidence received since the RO's January 1994 rating 
decision is new and material; the claim of entitlement to 
service connection for a psychiatric disability, other than 
PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

4.  Evidence received since the March 1997 Board decision is 
new and material; the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The Board finds that, given the following 
determination to reopen the veteran's claim for psychiatric 
disability, that the requirements of the VCAA have in effect 
been satisfied.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this case, the Board notes that the veteran received 
numerous outpatient evaluations by VA physicians in 
connection with his claim and further notes that pertinent 
records of VA treatment have been associated with the claims 
file, including records from the Syracuse, New York, and 
Wilke-Barre, Pennsylvania, VA Medical Centers, dated 
variously from July 1993 to September 2001; medical records 
form the Binghamton, New York, VA Medical Center, dated from 
September 1997 to May 2003; and outpatient mental status 
evaluations from the Binghamton, New York, VA Medical Center, 
dated in February 2002, and the Sayre, Pennsylvania, VA 
Outpatient Clinic, dated in May 2003.  Also associated with 
the claims file are documents received by the RO in October 
2000 from the US Armed Services Center for Research of Unit 
Records.  The RO also issued a statement of the case and 
three supplemental statements of the case, in which VA 
discussed the pertinent evidence, and the laws and 
regulations related to the claim and essentially notified the 
veteran and his representative of the evidence needed by him 
to prevail on the petition to reopen and offered to assist 
him in obtaining any relevant evidence.  In addition, the 
veteran's representative has been given the opportunity to 
submit written argument.  

The Board also notes that the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and indeed submitted additional records to the RO 
after filing his claim to reopen, which the Board reiterates 
underscores his understanding that he needed to submit any 
evidence in his possession.  The Board therefore concludes 
that there are no additional records to obtain in connection 
with his claim to reopen, and finds that the duty-to-assist-
provisions of the VCAA have been complied with.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his claim of service connection for 
psychiatric disability, and there is no reason to remand the 
case to the RO for VCAA consideration, especially in light of 
the following decision in which the Board reopens the 
veteran's psychiatric disability claim and remands the matter 
for further development and de novo consideration.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Application to reopen claim of service connection for 
psychiatric disability.

Because the veteran did not appeal the RO's January 1994 
rating decision, and did not file a Notice of Appeal to the 
March 1997 decision of the Board, these determinations became 
final based on the evidence then of record.  38 U.S.C.A. §§ 
5108, 7104, 7105, 7266 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1994); 38 C.F.R. §§ 20.1100, 
20.1105 (1997).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the 
regulation in effect when the veteran filed his application 
to reopen his psychiatric disability claim in October 1998, 
new and material evidence meant evidence not previously 
submitted to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in October 1998.

Evidence associated with the claims folder since the January 
1994 rating decision and the March 1997 Board decision, 
includes numerous outpatient treatment records and 
evaluations by VA physicians in connection with his claim, 
including records from the Syracuse, New York, and Wilke-
Barre, Pennsylvania, VA Medical Centers, dated variously from 
July 1993 to September 2001; medical records form the 
Binghamton, New York, VA Medical Center, dated from September 
1997 to May 2003; outpatient mental status evaluations from 
the Binghamton, New York, VA Medical Center, dated in 
February 2002, and the Sayre, Pennsylvania, VA Outpatient 
Clinic dated in May 2003; documents received by the RO in 
October 2000 from the US Armed Services Center for Research 
of Unit Records; statements and written argument submitted by 
or on behalf of the veteran; and the veteran's testimony 
before the Board in May 2003.

Of particular significance are the VA outpatient treatment 
records showing that the veteran had been diagnosed as having 
a psychiatric disability, including PTSD and schizophrenia.  
The records also indicate that the veteran's condition may be 
in remission.  This evidence bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for psychiatric 
disability.  Having determined that new and material evidence 
has been added to the record, the veteran's claim of service 
connection for this condition is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for psychiatric 
disability, to include schizophrenia and PTSD, is reopened; 
the appeal is granted to this extent only.


REMAND

For the reasons set forth below, the veteran's reopened claim 
of service connection for psychiatric disability must be 
remanded for additional development and adjudication.

The veteran contends that he has a psychiatric disability, 
including schizophrenia and PTSD, which is related to his 
military service.  The claims file in this case includes the 
veteran's service medical records dated from November 1953 to 
November 1956; medical records from Marlboro Psychiatric 
Hospital dated in April 1975; a December 1979 VA Special 
Neuropsychiatric Examination; medical records from the 
Syracuse, New York, VA Medical Center, dated from July 1993 
to August 1993; a reply dated December 1993 from Marlboro 
Psychiatric Hospital; VA treatment records from the Sayre, 
Pennsylvania, VA Outpatient Clinic, dated from August 1993 to 
July 1994; VA outpatient treatment records and evaluations 
from the Syracuse, New York, and Wilke-Barre, Pennsylvania, 
VA Medical Centers dated variously from July 1993 to 
September 2001; medical records from the Binghamton, New 
York, VA Medical Center, dated from September 1997 to May 
2003; and outpatient mental status evaluations from the 
Binghamton, New York, VA Medical Center, dated February 2002, 
and the Sayre, Pennsylvania, VA Outpatient Clinic dated May 
2003.  The record in this case also contains documents 
received October 2000 from the US Armed Services Center for 
Research of Unit Records, as well as statements and written 
argument submitted by or on behalf of the veteran, and the 
veteran's testimony before the Board in May 2003.  

These records reflect that the veteran has been diagnosed 
with and treated for psychiatric disorders, including PTSD 
and schizophrenia.  These records do not, however, present a 
clear picture of the veteran's current mental condition.  The 
evidence of record is inconsistent and contradictory on the 
question of current disability.  For example, some treatment 
and examination records indicate no current mental disorder.  
In a July 1997 psychiatric evaluation, for example, the 
veteran denied symptoms of PTSD and the physician noted his 
impression as "no psychiatric diagnosis at this time."  
Shortly thereafter, in a September 1997 VA outpatient record, 
the veteran indicated that he had sought treatment three to 
four years earlier for PTSD, but that the medication he 
received helped his symptoms and he had no symptoms at that 
time and felt completely well.  The veteran also reported in 
a May 2000 mental status evaluation that he no longer had any 
symptoms of PTSD and the felt that he had been cured.  A May 
2003 psychiatric note also found that the veteran had a 
history of PTSD symptoms in the past, but noted that this 
condition was in remission.  This physician also stated that 
he doubted the veteran's described history of schizophrenia.  
Finally, in his testimony before the Board, the veteran 
indicated that he no longer has any nightmares about his 
service in Korea.  

On the other hand, the record also contains reports 
indicating that the veteran currently suffers from a 
psychiatric disorder.  A progress note dated in May 2003, for 
example, reports the veteran as having chronic paranoid 
schizophrenia and PTSD, and also notes that the veteran 
reported dreams associated with anxiety, anger, 
suspiciousness, and lack of self-esteem.  In addition, a VA 
outpatient treatment record, dated in May 2002, indicates 
that the veteran was diagnosed with psychotic disorder, 
paranoid type, probably schizophrenia.  And a VA treatment 
record dated February 1999, while finding the veteran to be 
basically asymptomatic, diagnosed the veteran with 
psychiatric disorder and PTSD.

In addition, a review of the record reveals that the veteran 
was not afforded a formal VA psychiatric examination in 
connection with his current application to reopen claim of 
entitlement to service connection for a psychiatric 
disability.  

Accordingly, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine the current nature, 
extent and etiology of any psychiatric disability found to be 
present, and to determine if the veteran's condition is 
related to or had its onset during service or within one year 
of his discharge.  Pursuant to the VCAA, such an examination 
is necessary to adjudicate this claim, and that in the 
examination report, the examiner should offer an opinion as 
to the likelihood that any psychiatric disability found to be 
present is related to or had its onset during service.  
Further, the examiner should offer an opinion as to the 
likelihood that any psychosis, including schizophrenia, found 
to be present was productive of the initial signs or symptoms 
of a psychiatric disability during the veteran's period of 
military service or within one year of his discharge.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Prior to conducting the examination, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran had been receiving regular ongoing 
treatment at the Binghamton, New York, VA Medical Center, and 
regular ongoing treatment at the Sayre, Pennsylvania, VA 
Outpatient Clinic.  No treatment records from the Binghamton, 
New York, VA Medical Center, dated since May 2002, or from 
the Sayre clinic, dated subsequent to the May 2003, have been 
associated with the claims folder.  The Board notes these 
outstanding records and reports may well relate to the 
veteran's condition.  These records must be considered in the 
adjudication of the veteran's claim, and likely contain 
significant medical findings and conclusions.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, the Veterans Claims 
Assistance Act of 2000 (VCAA) specifically provides that the 
duty to assist requires that these records be considered in 
the adjudication of the veteran's claims.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for psychiatric 
problems.  This should specifically 
include examinations and treatment 
records of the Binghamton, New York, VA 
Medical Center, dated since May 2002; the 
Sayre, Pennsylvania, VA Outpatient 
Clinic, dated subsequent to the May 2003; 
and any VA or non-VA facility that may 
have treated the veteran for his 
condition, dated after his discharge from 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude diagnoses 
of PTSD and/or schizophrenia.  In doing 
so, the examiner should comment on the 
medical evidence of record, to 
specifically include the inconsistent 
findings and conclusions offered by the 
veteran's examiners and treating 
physicians.  If the examiner diagnoses 
the veteran as having a psychiatric 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran exhibited 
the initial manifestations of such 
disability in service.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  In addition, 
if the examiner diagnoses the veteran as 
having a psychosis, including 
schizophrenia, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran 
exhibited the initial manifestations of 
the condition during his period of 
military service or within one year of 
his discharge.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  If upon examination, a current 
diagnosis of PTSD is returned, the RO 
should request that the veteran provide 
any additional information, including 
dates, locations, names of other persons 
involved, etc., relating to his claimed 
service stressors.  The veteran should be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful events in 
service and that he must be specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.  Additionally, the 
RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

The RO must then review the entire claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  If 
appropriate, this summary and all 
associated documents should be sent to 
the Marine Corps Historical Center, 
Building 58, Washington Navy Yard, 
Washington, D.C., 20374-9580.  The Marine 
Corps Historical Center should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors.  If the RO is unable to 
corroborate a stressor, the RO must 
inform the veteran of the results of the 
requests for information about the 
stressors.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's reopened claim on a de novo 
basis.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

6.  The veteran must be furnished a supplemental 
statement of the case and be given an opportunity 
to submit written or other argument in response 
thereto before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



